DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claims 1, 6, recites “RGB three-color light source” which needs to be shown with proper labeling. Claims 4, 9, recites “the minimum distance between two adjacent projection light points received by the projection screen is greater than the size of the photosensitive element on the camera” need to be shown with proper labeling for the understanding of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As of claim 1, the limitation “a first projection light point corresponding to the white point of a first coordinate on the test pattern after being projected by a first color light source is located in a center of the projection image” is vague. The Examiner is unclear about what is meant by a first projection light point corresponding to the white point of a first coordinate on the test pattern after being projected by a first color light source is located in a center of the projection image. A review of the description [0027] repeats the claim limitation itself for example, step 102: adjusting the test pattern, so that a first projection light point corresponding to the white point of a first coordinate on the test pattern after being projected by a first color light source is located in a center of the projection image, which does not clearly point out which first projection light point corresponding to the white point of a first coordinate is located in a center of the projection image. The limitation “a second projection light point and/or a third projection light point corresponding to the white point of the first coordinate after being projected by a second color light source and/or a third color light source from the projection image” is vague. The Examiner is unclear about what is meant by a second projection light point and/or a third projection light point corresponding to the white point of the first coordinate after being projected by a second color light source and/or a third color light source from the projection image. A review of the description [0053] repeats the claim limitation itself. For example, step 307: projecting the test pattern by the second color light source and/or the third color light source in the projection system to obtain the second projection light point and/or the third projection light point on the projection 
	Claims 3-5, 11-12 are rejected as being dependent on claim 1.
As of claim 6, the limitation “a first projection light point corresponding to the white point of a first coordinate on the test pattern after being projected by a first color light source is located in a center of the projection image” is vague. The Examiner is unclear about what is meant by a first projection light point corresponding to the white point of a first coordinate on the test pattern after being projected by a first color light source is located in a center of the projection image. A review of the description [0027] repeats the claim limitation itself for example, step 102: adjusting the test pattern, so that a first projection light point corresponding to the white point of a first coordinate on the test pattern after being projected by a first color light source is located in a center of the projection image, which does not clearly point out which first projection light point corresponding to the white point of a first coordinate is located in a center of the projection image. The limitation “a second projection light point and/or a third projection light point corresponding to the white point of the first coordinate after being projected by a second color light source and/or a third color light source from the projection image” is vague. The Examiner is unclear about what is meant by a second projection light point and/or a third projection light point corresponding to the white point of the first coordinate after being projected by a second color light source and/or a third color light 
	Claims 7-10, 13-15 are rejected as being dependent on claim 6.
	As of claims 4, 9, the limitation “the minimum distance between two adjacent projection light points received by the projection screen is greater than the size of the photosensitive element on the camera” is indefinite. The Examiner is unclear how the minimum distance between two adjacent projection light points received by the projection screen is greater than the size of the photosensitive element on the camera is calculated. Applicant is required to clarify.
Claims 12 and 15 are rejected as being dependent on claims 12 and 15 respectively.
Allowable Subject Matter
Claims 1, 3-15 will be allowed if earlier drawing objection and 112(b) rejections are successfully overcome.
As of claim 1, the closest prior art NAGANUMA (US 20180160086 A1) teaches a projection imaging apparatus 101 which includes a projection section 111 that projects 
Claims 3-5, 11-12 are allowed as being dependent on claim 1.
As of claim 6, the closest prior art NAGANUMA (US 20180160086 A1) teaches a projection imaging apparatus 101 which includes a projection section 111 that projects an image to a projection plane 102. The projection section 111 performs processes related to the projection of images. For example, the projection section 111 emits projection light to project an image of supplied image data to outside of the projection imaging apparatus 101 (e.g., to the projection plane 102). That is, he projection section 111 implements the projection function. The light source of the projection section 111 may be of any type, such as a light emitting diode (LED) or a xenon light source. Alternatively, the projection section 111 may emit a laser beam as the projection light. The projection section 111 may include an optical system made up of multiple lenses and a diaphragm to control the focal point distance, exposure, projecting direction, and projection field angle of the projection light. The projection imaging apparatus 101 further includes an imaging section 112 that obtains a captured image by imaging the projection plane 102. The imaging section 112 incorporates an image sensor that 
Claims 7-10, 13-15 are allowed as being dependent on claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Kanai (US 20030234794 A1) teaches an image display device, an image processing method, and a computer-readable medium which can perform proper color reproduction while saving memory capacity. The image display device applies a desired image processing to an input image data so as to display an image, uses a 1st color corrector to refer to a three-dimensional color correction table which matches a color characteristic of the image display device with a reference color characteristic based on a characteristic value of the image display device, and to apply desired color correction to the inputted image data. Then, the image display device uses 2nd color correction means to refer to a one-dimensional color correction table for correcting gradation according to an application circumstances, and applies desired color correction to the inputted image data;
- Prior Art Wada (US 20040021672 A1) teaches an environment-compliant image display system, a projector, an image processing method and an information storage medium, which can more accurately reproduce a color appearance of an image adaptable to a target color, a target profile correcting section for correcting target profiles in a target profile storing section based on environmental information from a color light sensor; a color gamut computing section for computing a displayable color gamut based on the target profile, the environmental information and the projector profiles in the projector profile storing section; a matrix generating section for generating a transforming matrix according to the relationship between a target color gamut and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882